Citation Nr: 1521979	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  03-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disabilities, claimed as due to VA medical treatment in 1994 and 1995 for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Ronald Sykstus, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1958 to March 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO); it is currently before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).

This matter was previously before the Board in January 2004 and February 2007, when it was remanded for additional development (obtaining medical records), and September 2009, when it was denied.  The Veteran timely appealed that decision to the Court, resulting in an October 2010 Joint Motion for Remand (JMR) by the parties.  An October 2010 Court Order remanded the matter for compliance with the instructions in the JMR.  In a December 2010 decision, the Board again remanded the matter for additional development (obtaining consent forms).  

After the 1994 and 1995 surgery consent forms were obtained and the matter was readjudicated, the Board again denied the Veteran's claim in an October 2011 decision.  The Veteran timely appealed that decision to the Court, resulting in an October 2012 JMR by the parties and an October 2012 Court Order remanding the matter for compliance with the instructions in the JMR.  

The Board issued a June 2013 decision, denying the Veteran's claim.  The Veteran timely appealed that decision to the Court, which issued an August 2014 Memorandum Decision.  The Court affirmed the Board's June 2013 decision to the extent that it found that VA was not negligent in providing care during the 1994 and 1995 surgeries.  [Thus, that element of the 38 U.S.C.A. § 1151 claim is no longer before the Board.]  However, the Court vacated the Board's decision with respect to the matter of whether the Veteran had provided informed consent and remanded that aspect of the § 1151 claim for further adjudication consistent with the August 2014 Memorandum Decision.  

The prior Board decisions were issued by another Veterans Law Judge.  The case has now been reassigned to the undersigned for the purpose of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Essentially, to prevail on a claim for compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate qualifying additional disability that is actually and proximately caused by VA care.  Proximate cause results from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  To establish proximate cause, the Veteran must show either that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (2) VA furnished the care, treatment, or examination without his informed consent.  38 C.F.R. § 3.361(d)(1).  As noted above, the Court's August 2014 Memorandum Decision upheld the June 2013 Board decision to the extent that it concluded that the Veteran did not show that VA failed to exercise the required degree of care; thus, the matter is closed with respect to element.

Remaining at issue is whether VA furnished care without the Veteran's informed consent.  The Court noted the Veteran's argument that, due to the risk of infection, he would not have proceeded with the 1994 surgeries if he had known that donated bone (from a bone bank) would be used and remanded the matter for the Board to discuss (1) the scope of information provided to the Veteran regarding the foreseeable risks of surgical treatment; (2) the foreseeable consequences of failing to undergo treatment; and (3) whether a "reasonable person" would have proceeded with surgery even if advised that bone bank tissue might be used.  

After review of the record, the Board finds that further development is necessary to answer the questions posed by the Court.  In order to determine the scope of information provided to the Veteran and any foreseeable consequences from refusing treatment, the AOJ must first obtain the Veteran's medical records regarding his neck disability from prior to the 1994 surgeries, as well as attempt to contact the 1994 surgeons (Drs. Fisher and Rauzzino) to elicit their recollections as to what the Veteran (or similarly situated patients) would have been told regarding the nature of the "bone spacer" and "bone plug" referred to in the 1994 surgery consent forms.  

(While the record contains a few isolated treatment records dating prior to the first 1994 surgery, past development has been limited to records related to the surgeries themselves; the Board finds that development for all pertinent treatment records prior to the surgeries is necessary to assess the Veteran's pre-surgical condition and discern the foreseeable consequences of proceeding without surgical treatment.)

The AOJ must also obtain a medical expert opinion, citing to the expanded record as appropriate, that addresses the Court's remand directives from a medical perspective so as to assist the Board in determining whether informed consent was provided or, if it was not, whether a reasonable person would have proceeded with the 1994 surgeries if informed, such that any informed consent failure is a "minor, immaterial deviation" under the Court's holding in McNair v. Shinseki, 25 Vet. App. 98, 107 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluation or treatment he received for his neck disability prior to his first, October 1994 surgery and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment.  Secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all VA records that are not already associated with the record, including any pre-surgical assessments from Drs. Michael Rauzzino and Winfield Fisher.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After the above development is completed, the AOJ should attempt to contact Drs. Fisher and Rauzzino and request that they provide statements regarding their recollections as to what the Veteran (or similarly situated patients) would have been told regarding the nature of the "bone spacer" and "bone plug" referred to in the 1994 surgery consent forms (i.e, the likely use of donor, autologous, or man-made materials).  [The Board notes that it appears that Dr. Rauzzino is currently in private practice in Colorado.]

3.  After the record is determined to be complete, the record (to include this remand) should be forwarded to an appropriate expert for a medical opinion on the issue of informed consent.  The expert is asked to respond the following questions:

(a)  What was the specific nature of the infection diagnosed during in February 1995, following the December 1994 surgery?  Specifically, is it ascertainable from the record whether the infection resulted from the use of bone bank materials (as opposed to an infection resulting from the surgical process or recovery)?

(b)  Please summarize, based on the record, the Veteran's medical condition prior to the October 1994 surgery and what the foreseeable consequences of failing to undergo surgical treatment would likely have been.  

(c)  Based on review of the record, to include any information obtained from Drs. Fisher and Rauzzino, what conclusions, if any, can be drawn from the signed 1994 surgery consent forms in the record referring to a "bone plug" and a "bone spacer," the possible origins of such materials, and the Veteran's knowledge of such?  In making this assessment, the expert is directed to consider the Veteran's statement, in his February 2003 Substantive Appeal that he asked Dr. Rauzzino to use autologous materials and was told that the risk associated with using foreign bone was "very remote" and the argument raised in his June 2012 brief to the Court, suggesting that he would not have consented to the use of donated bone due to a prior bone infection.  

(d)  Based on review of the record, is it more likely than not that a reasonable person in the Veteran's situation, in consideration of his condition prior to surgery, foreseeable consequences of failing to undergo treatment, and prior history of bone infection, would have proceeded with the 1994 surgeries even if advised that donor bone tissue might be used?

The medical opinion provided should be accompanied by a clear, thorough, explanation of rationale, with citation to the record as appropriate. 

4.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




